Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted on 08/27/2020 has been considered by Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5, 6 and 15, 16 are rejected as being indefinite under 35 U.S.C. 112(b) for failing to particularly point out or distinctly claim what the inventor or joint inventor regards as the invention. 
	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “predetermined duration” in claims 5, 6, 15, and 16 is used by the claim to mean “predetermined count,” while the accepted meaning is “a period of time.” The term is indefinite because the specification does not clearly redefine the term.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 13 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both of these claims refer to a “predetermined duration” being a period of time, but a duration is, by definition, a period of time, ergo, there is no new limitation introduced in these claims.  Applicant may cancel the claims, amend the claims, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 12-14 are rejected as obvious over Oba (US 20200139992 A1), further in view of Desnoyer (US 20160107655 A1), herein after referred to simply as Oba and Desnoyer respectively. 

Regarding Claim 1, 
Oba discloses the following Claims, 
A method of controlling transitions between driving modes of an autonomous vehicle (Paragraph [0009], “A vehicle controller according to one aspect of the present technique includes: a running control section exercising control over deviating running from normal running of a vehicle at a time of switching a driving mode from an autonomous driving mode to a manual driving mode”- where exercising control constitutes a method)
the vehicle having a first driving mode that is a manual driving mode, a second driving mode that is an autonomous driving mode where a driver is expected to be present to take control of the vehicle, and a third driving mode where a driver is not expected to be present to take control of the vehicle (Paragraph [0230], “Examples of switching from the autonomous driving mode to the manual driving mode include switching from the autonomous driving mode at the autonomous level 4 to the autonomous driving mode with careful attention at the autonomous level 3 as indicated by an outline arrow #1 of FIG. 6 since the driver intervenes in the driving operation if any in the autonomous driving mode with careful attention at the autonomous level 3.” And Paragraph [0231], “Examples of switching from the autonomous driving mode to the manual driving mode include switching from the autonomous driving mode with careful attention at the autonomous level 3 to the manual driving mode at the autonomous level 0, 1, or 2 as indicated by an outline arrow #2 of FIG. 6.” Shows that there is a single vehicle with at least the three specified driving modes – level 4 being a mode where the driver is not expected to take control, level 3 where the driver must be present to take control, and then a level such as 0 where there is full manual control.)- the method comprising: while operating in the second driving mode, receiving, by one more computing devices 154, a request to transition to the first driving mode (Paragraph [0116], “Furthermore, the driving mode switching control section 154 monitors necessity to switch from the autonomous driving mode to the manual driving mode (that is, necessity to return to manual driving), and notifies the driver of a request to return to the manual driving”)
in response to the request, transitioning, by the one or more computing devices 154, to the first driving mode, (Paragraph [0116], “The driving mode switching control section 154 executes a switch process for switching the autonomous driving mode to the manual driving mode on the basis of a determination result by the switching determination section 155.”)
after transitioning to the first mode, preventing, by the one or more computing devices 11, a transition from the first driving mode to the second driving mode or third driving mode (Paragraph [0364], “… To return to the autonomous driving at the level 3 or 4, the vehicle control system 11 needs to have intentional input reflection means for reflecting a driver's request of return.” – where the switch control section 154 is a part of vehicle control section 28, which is a part of vehicle control system 11, note Figure 1, Figure 2. Also note that vehicle has a particular procedure to return to automatic driving)
However, Oba does not explicitly disclose the following limitation, 
after transitioning to the first mode, preventing, by the one or more computing devices 11, a transition from the first driving mode to the second driving mode or third driving mode until a predetermined duration has passed even when input is received at one or more of a steering wheel, brake pedal, or accelerator during the predetermined duration 
	However, this is taught by Desnoyer, which teaches that a timer may be armed to regulate transitioning from manual to an automatic mode (Paragraph [0032], “the computer of the automated system arms a timer to measure the time during which the human driver keeps his or her hands on the steering wheel or his or her foot on one of the pedals.” And Paragraph [0033], “if the measured time reaches a predefined delay, generally very short, of the order of a second, the transition 150 is validated so that the confirmation by the human driver of transition to autonomous mode,”). Further, this process continues even while the vehicle receives manual input from driver, which is continued right up to the point of validation (Paragraph [0032], “For as long as the human driver does not clearly confirm his or her will to leave the manual mode, the computer of the automated system recognizes the commands from the human driver which result therefrom to drive the automatic control actuators.”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the transition control of Oba so as to include a timer, as taught by Desnoyer, as doing so removes is part of a method to remove ambiguity during the handover,  (Paragraph [0032], “The automated system signals to the human driver that it is ready to take control of the driving of the vehicle and prompts him or her to confirm, without any possible ambiguity, his or her will to transfer all of the control of the vehicle to the automated system in autonomous mode.” )


Regarding Claim 2, 
The combination of Oba and Desnoyer, as shown, discloses all of the limitations of Claim 1. However, the combination as disclosed does not disclose the following limitation, 
wherein the request includes a user input at one of a steering control input, a deceleration control input, or an acceleration control input. 
	However, this is disclosed by Desnoyer, which teachers that the request may be initiated by a steering control input (Paragraph [0034], “The reception, in the automated system, of a signal indicating an explicit will of the human driver to switch to autonomous mode can result from a press on a button A, from a hand lever movement on the steering wheel by the human driver”). Also note the non-cited prior art in conclusion for an alternative example.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s initiation of manual driving, with a user steering control input as taught by Desnoyer, as this is a well understood manner of sending intentional user input to a vehicle, and its inclusion here yields predictable results. 

Regarding Claim 3,	 The combination of Oba and Desnoyer, as shown, discloses all of the limitations of Claim 1, Oba further discloses the following limitation, 
wherein the predetermined duration is a predetermined period of time (Paragraph [0033], “if the measured time reaches a predefined delay, generally very short, of the order of a second, the transition 150 is validated so that the confirmation by the human driver of transition to autonomous mode,”




Regarding Claim 4, 
The combination of Oba and Desnoyer, as shown, discloses the limitations of Claim 3. The combination, as shown, further already discloses the following limitation, 
wherein the predetermined period of time is at least 0.1 second (Paragraph [0033], “if the measured time reaches a predefined delay, generally very short, of the order of a second, the transition 150 is validated so that the confirmation by the human driver of transition to autonomous mode,” While Desnoyer does disclose at least 0.1 seconds, also note that disclosing an optimum value, or a workable range, does not provide novelty if such limitations are obvious to one of routine skill in the art, as is the case here particularly for a specific delay in order to confirm unambiguous driver intent, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)., In re Aller, 105 USPQ 233.) 

Regarding Claim 12, 
Oba discloses the following Claims, 
A system for controlling transitions between driving modes of an autonomous vehicle (Paragraph [0011], “A vehicle controller according to one aspect of the present technique includes: a running control section exercising control over deviating running from normal running of a vehicle at a time of switching a driving mode from an autonomous driving mode to a manual driving mode”- where the vehicle controller constitutes a system – see Figures 1 and 2)
the vehicle having a first driving mode that is a manual driving mode, a second driving mode that is an autonomous driving mode where a driver is expected to be present to take control of the vehicle, and a third driving mode where a driver is not expected to be present to take control of the vehicle (Paragraph [0230], “Examples of switching from the autonomous driving mode to the manual driving mode include switching from the autonomous driving mode at the autonomous level 4 to the autonomous driving mode with careful attention at the autonomous level 3 as indicated by an outline arrow #1 of FIG. 6 since the driver intervenes in the driving operation if any in the autonomous driving mode with careful attention at the autonomous level 3.” And Paragraph [0231], “Examples of switching from the autonomous driving mode to the manual driving mode include switching from the autonomous driving mode with careful attention at the autonomous level 3 to the manual driving mode at the autonomous level 0, 1, or 2 as indicated by an outline arrow #2 of FIG. 6.” Shows that there is a single vehicle with at least the three specified driving modes – level 4 being a mode where the driver is not expected to take control, level 3 where the driver must be present to take control, and then a level such as 0 where there is full manual control.)	- the system comprising one more computing devices 154 configured to: while operating in the second driving mode, receive a request to transition to the first driving mode (Paragraph [0116], “Furthermore, the driving mode switching control section 154 monitors necessity to switch from the autonomous driving mode to the manual driving mode (that is, necessity to return to manual driving), and notifies the driver of a request to return to the manual driving”)
in response to the request, transition to the first driving mode, (Paragraph [0116], “The driving mode switching control section 154 executes a switch process for switching the autonomous driving mode to the manual driving mode on the basis of a determination result by the switching determination section 155.”)
after transitioning to the first mode, prevent a transition from the first driving mode to the second driving mode or third driving mode (Paragraph [0364], “… To return to the autonomous driving at the level 3 or 4, the vehicle control system 11 needs to have intentional input reflection means for reflecting a driver's request of return.” – where the switch control section 154 is a part of vehicle control section 28, which is a part of vehicle control system 11, note Figure 1, Figure 2. Also note that vehicle has a particular procedure to return to automatic driving)
However, Oba does not explicitly disclose the following limitation, 
after transitioning to the first mode, prevent a transition from the first driving mode to the second driving mode or third driving mode until a predetermined duration has passed even when input is received at one or more of a steering wheel, brake pedal, or accelerator during the predetermined duration 
	However, this is taught by Desnoyer, which teaches that a timer may be armed to regulate transitioning from manual to an automatic mode (Paragraph [0032], “the computer of the automated system arms a timer to measure the time during which the human driver keeps his or her hands on the steering wheel or his or her foot on one of the pedals.” And Paragraph [0033], “if the measured time reaches a predefined delay, generally very short, of the order of a second, the transition 150 is validated so that the confirmation by the human driver of transition to autonomous mode,”). Further, this process continues even while the vehicle receives manual input from driver, which is continued right up to the point of validation (Paragraph [0032], “For as long as the human driver does not clearly confirm his or her will to leave the manual mode, the computer of the automated system recognizes the commands from the human driver which result therefrom to drive the automatic control actuators.”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the transition system of Oba so as to include a timer, as taught by Desnoyer, as doing so reduces ambiguity during the handover,  (Paragraph [0032], “The automated system signals to the human driver that it is ready to take control of the driving of the vehicle and prompts him or her to confirm, without any possible ambiguity, his or her will to transfer all of the control of the vehicle to the automated system in autonomous mode.” )


Regarding Claim 13, 
The combination of Oba and Desnoyer, as shown, discloses all of the limitations of Claim 12. However, the combination as disclosed does not disclose the following limitation, 
wherein the request includes a user input at one of a steering control input, a deceleration control input, or an acceleration control input. 
	However, this is disclosed by Desnoyer, which teachers that the request may be initiated by a steering control input (Paragraph [0034], “The reception, in the automated system, of a signal indicating an explicit will of the human driver to switch to autonomous mode can result from a press on a button A, from a hand lever movement on the steering wheel by the human driver”). Also note the non-cited prior art in conclusion for an alternative example.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s initiation of manual driving, with a user steering control input as taught by Desnoyer, as this is a well understood manner of sending intentional user input to a vehicle, and its inclusion here yields predictable results. 
Regarding Claim 14, 
The combination of Oba and Desnoyer, as shown, discloses all of the limitations of Claim 12, Oba further discloses the following limitation, 
wherein the predetermined duration is a predetermined period of time (Paragraph [0033], “if the measured time reaches a predefined delay, generally very short, of the order of a second, the transition 150 is validated so that the confirmation by the human driver of transition to autonomous mode,” While Desnoyer does disclose at least 0.1 seconds, also note that disclosing an optimum value, or a workable range, does not provide novelty if such limitations are obvious to one of routine skill in the art, as is the case here particularly for a specific delay to confirm unambiguous driver intent, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)., In re Aller, 105 USPQ 233.)
Claims 5, 6, 15 are rejected as obvious over Oba, further in view of Desnoyer and Liu, (US 20170151948 A), herein after referred to simply as Liu.  

Regarding Claim 5, 
The combination of Oba and Desnoyer, as shown, discloses all of the limitations of Claim 1. However, the combination does not disclose the following limitation, 
wherein the predetermined duration is a predetermined number of message cycles, 
However, this is taught by Liu, which shows that a duration and count of cycles are practically interchangeable ways of judging a vehicle computer threshold (Paragraph [0058], “the count of a timer or of a counter increases, and when the count exceeds a certain value, such as 500 control cycles (5 seconds), the vehicle speed conditions are checked”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s timer so as to be based on control cycles rather than time, as this constitutes a simple substitution of one known, equivalent element for another to obtain predictable results, as doing so tailors the system for situations where processing cycles are more important than time, and because doing so provides a benefit in measuring by count, a simple tracking system for digital computer systems. 

Regarding Claim 6, 
The combination of Oba, Desnoyer, and Liu, disclose all of the limitations of Claim 5, the combination further discloses the following limitation, 
wherein the predetermined duration is at least 10 message cycles
Note that if a 5 second count in Liu is 500 control cycles, then measuring a duration as disclosed in Desnoyer for roughly one second with the modified measurement of cycles as in Liu would use roughly 100 control cycles, which is more than 10. 

Regarding Claim 15,
The combination of Oba and Desnoyer, as shown, discloses all of the limitations of Claim 12. However, the combination does not disclose the following limitation, 
wherein the predetermined duration is a predetermined number of message cycles, 
However, this is disclosed by including the teaching of Liu, which shows that a duration and count of cycles are practically interchangeable ways of judging a vehicle computer threshold (Paragraph [0058], “the count of a timer or of a counter increases, and when the count exceeds a certain value, such as 500 control cycles (5 seconds), the vehicle speed conditions are checked”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s timer so as to be based on control cycles rather than time, as this constitutes a simple substitution of one known, equivalent element for another to obtain predictable results, as doing so tailors the system for situations where processing cycles are more important than time, and because doing so provides a benefit in measuring by count, a simple tracking system for digital computer systems.

Claims 7 and 16 are rejected as obvious over Oba, further in view of Desnoyer and Letwin, (US 20170057520 A1), herein after referred to simply as Letwin. 

Regarding Claim 7,
The combination of Oba and Desnoyer, as shown, discloses all of the limitations of Claim 1. However, the combination does not explicitly disclose the following limitation, 
wherein preventing a transition from the first driving mode to the second driving mode or the third driving mode includes determining valid engagement commands for the first driving mode are received for the entirety of the predetermined duration 
	However, this is taught by the inclusion of Letwin, which discloses the use of holding a continuous button press over a predetermined threshold (Abstract, “To maintain the transitional state, the driver performs a continuous action, such as providing a continuous interaction with a switching mechanism.”, Paragraph [0011], “examples as described enable an operator of a vehicle to transition the vehicle from a manual mode of operation to an autonomous mode by performing a designated action continuously over a sufficient period of time to enable an inference that the action is deliberate.” And Paragraph [0031], “For example, in an implementation in which the switching mechanisms 102 and 104 correspond to push or pull buttons, the second control state 220 can be implemented by the switch mechanism 104 being subjected to a continuous action, such as a press and hold by the user for a given duration of time. A third control state 230, corresponding to the vehicle 10 being driven autonomously may follow the second control state 220.” – where holding a button constitutes a valid engagement command for switching driving modes to an autonomous hands-off mode. 
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the request and timer system of combination so as to include a continuous input over the entirety of timer duration as taught by Letwin, as doing so helps prevent an accidental switch to autonomous mode (Paragraph [0032], “. This provides a safety mechanism by which the driver can communicate intent to transition to an autonomous driven state irrespective of manual interaction which may be inadvertent or made for purposes other than switching to manual operation.”)

Regarding Claim 16,
The combination of Oba and Desnoyer, as shown, discloses all of the limitations of Claim 12. Oba further discloses the following element, 
wherein the one or more computer devices 11  are further configured to prevent transition from the first driving mode to the second driving mode or the third driving mode  (Paragraph [0364], “… To return to the autonomous driving at the level 3 or 4, the vehicle control system 11 needs to have intentional input reflection means for reflecting a driver's request of return.” –  where vehicle control system 11 is constituted by vehicle control section 28, which itself includes switch control section 154, note Figures 1 and 2)
 However, the combination does not explicitly disclose the following limitation in full, 
wherein the one or more computer devices are further configured to prevent transition from the first driving mode to the second driving mode or the third driving mode, by determining valid engagement commands for the first driving mode are received for the entirety of the predetermined duration 
	However, this is taught by the inclusion of Letwin, which discloses the use of holding a continuous button press over a predetermined threshold (Abstract, “To maintain the transitional state, the driver performs a continuous action, such as providing a continuous interaction with a switching mechanism.”, Paragraph [0011], “examples as described enable an operator of a vehicle to transition the vehicle from a manual mode of operation to an autonomous mode by performing a designated action continuously over a sufficient period of time to enable an inference that the action is deliberate.” And Paragraph [0031], “For example, in an implementation in which the switching mechanisms 102 and 104 correspond to push or pull buttons, the second control state 220 can be implemented by the switch mechanism 104 being subjected to a continuous action, such as a press and hold by the user for a given duration of time. A third control state 230, corresponding to the vehicle 10 being driven autonomously may follow the second control state 220.” – where holding a button constitutes a valid engagement command for switching driving modes to an autonomous hands-off mode. 
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the request and timer system of combination so as to include a continuous input over the entirety of timer duration as taught by Letwin, as doing so helps prevent an accidental switch to autonomous mode (Paragraph [0032], “This provides a safety mechanism by which the driver can communicate intent to transition to an autonomous driven state irrespective of manual interaction which may be inadvertent or made for purposes other than switching to manual operation.”) 

Claims 8-11 17-20 are rejected as obvious over Oba, further in view of Desnoyer, and Guo (US 20210206395 A1), herein after referred to simply as Guo. 

Regarding Claim 8, 
The combination of Oba and Desnoyer, as shown, discloses all of the limitations of Claim 1. However, the combination does not explicitly disclose the following limitation, 
wherein preventing a transition from the first driving mode to the second driving mode or third driving mode includes determining whether there is a missing engagement command for the first driving mode during the predetermined duration 
	However, this is taught by the inclusion of Guo, which teaches that the approval of decision block 1640 is necessary to transition between vehicle modes that operates during a timer count-down (Paragraph [0136], “If it is determined that the autonomous driving mode transition ready status is valid at decision block 1640 (YES), process 1600 proceeds to block 1652 where the processor 340 sets the autonomous driving system mode transition is ready and informs the vehicle mode management system. After setting the autonomous driving system mode transition is ready and informing the vehicle mode management system at block 1652, process 1600 proceeds to block 1668 where the processor 340 sends instructions to switch to the autonomous driving mode” – where the absence of a YES command from 1640 constitutes a missing engagement command. And Paragraph [0138],  “If it is determined that the autonomous driving mode transition ready status is not valid at decision block 1640 (NO), process 1600 returns to block 1664 where there is an increase in the transition timing counts and process 1600 continues as discussed above” – shows that this determination occurs during the timer duration) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with a check to ensure transition ready status is valid during timer countdown as taught by Guo, as it ensures the inputs do not represent invalid data, and it is further beneficial to not make a decision on the vehicle transition on the basis of faulty data, but rather reset the time so as to only make this decision when it is assured that the data is valid. 

Regarding Claim 9, 
The combination of Oba, Desnoyer, and Guo, as shown, discloses all of the limitations of Claim 8. The combination further discloses the following limitations, 
wherein preventing a transition from the first driving mode to the second driving mode or third driving mode includes starting a timer for the predetermined duration, 
and wherein when it is determined that there is a missing engagement command for the first driving mode during the predetermined duration, restarting the timer. 
Desnoyer discloses the usage of a timer to inhibit transition (Paragraph [0033], “if the measured time reaches a predefined delay, generally very short, of the order of a second, the transition 150 is validated so that the confirmation by the human driver of transition to autonomous mode,”) and Guo discloses that the absence of an engagement command can restart the timer (Paragraph [0138],  “If it is determined that the autonomous driving mode transition ready status is not valid at decision block 1640 (NO), process 1600 returns to block 1664 where there is an increase in the transition timing counts and process 1600 continues as discussed above”)





Regarding Claim 10, 
The combination of Oba and Desnoyer, as shown, discloses all of the limitations of Claim 1. However, the combination does not explicitly disclose the following limitation, 
wherein preventing a transition from the first driving mode to the second driving mode or third driving mode includes determining whether there is an invalid message received during the predetermined duration 
	However, this is taught by the inclusion of Guo, which teaches that the approval of decision block 1640 is necessary to transition between vehicle modes that operates during a timer count-down (Paragraph [0136], “If it is determined that the autonomous driving mode transition ready status is valid at decision block 1640 (YES), process 1600 proceeds to block 1652 where the processor 340 sets the autonomous driving system mode transition is ready and informs the vehicle mode management system. After setting the autonomous driving system mode transition is ready and informing the vehicle mode management system at block 1652, process 1600 proceeds to block 1668 where the processor 340 sends instructions to switch to the autonomous driving mode” And Paragraph [0138],  “If it is determined that the autonomous driving mode transition ready status is not valid at decision block 1640 (NO), process 1600 returns to block 1664 where there is an increase in the transition timing counts and process 1600 continues as discussed above” – where the invalid message can be interpreted as the NO decision from block 1640 or the NO decision can be seen as the determined reception of invalid message. Further, the text shows that this determination occurs during the timer duration) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with so as to be configured to check if a transition ready status is valid during timer countdown, as it ensures the inputs do not represent invalid data, and it is further beneficial to not make a decision on the vehicle transition on the basis of faulty data, but rather reset the time so as to only make this decision when it is assured that the data is valid. 
Regarding Claim 11, 
The combination of Oba, Desnoyer, and Guo, as shown, discloses all of the limitations of Claim 10. The combination further discloses the following limitations, 
wherein preventing a transition from the first driving mode to the second driving mode or third driving mode includes starting a timer for the predetermined duration, 
and wherein when it is determined that there is an invalid message received during the predetermined duration, restarting the timer. 
	Desnoyer discloses the usage of a timer to inhibit transition (Paragraph [0033], “if the measured time reaches a predefined delay, generally very short, of the order of a second, the transition 150 is validated so that the confirmation by the human driver of transition to autonomous mode,”) and Guo discloses that invalid message can restart the timer (Paragraph [0138],  “If it is determined that the autonomous driving mode transition ready status is not valid at decision block 1640 (NO), process 1600 returns to block 1664 where there is an increase in the transition timing counts and process 1600 continues as discussed above”)

Regarding Claim 17,
The combination of Oba and Desnoyer, as shown, discloses all of the limitations of Claim 12. Oba further discloses the following element, 
wherein the one or more computer devices 11 are further configured to prevent transition from the first driving mode to the second driving mode or the third driving mode  (Paragraph [0364], “… To return to the autonomous driving at the level 3 or 4, the vehicle control system 11 needs to have intentional input reflection means for reflecting a driver's request of return.” –  where vehicle control system 11 is constituted by vehicle control section 28, which itself includes switch control section 154, note Figures 1 and 2)

However, the combination does not explicitly disclose the following limitation in full, 
wherein the one or more computer devices are further configured to prevent transition from the first driving mode to the second driving mode or the third driving mode by determining whether there is a missing engagement command for the first driving mode during the predetermined duration 
	However, this is taught by the inclusion of Guo, which teaches that the approval of decision block 1640 is necessary to transition between vehicle modes that operates during a timer count-down (Paragraph [0136], “If it is determined that the autonomous driving mode transition ready status is valid at decision block 1640 (YES), process 1600 proceeds to block 1652 where the processor 340 sets the autonomous driving system mode transition is ready and informs the vehicle mode management system. After setting the autonomous driving system mode transition is ready and informing the vehicle mode management system at block 1652, process 1600 proceeds to block 1668 where the processor 340 sends instructions to switch to the autonomous driving mode” – where the absence of a YES command from 1640 constitutes a missing engagement command. And Paragraph [0138],  “If it is determined that the autonomous driving mode transition ready status is not valid at decision block 1640 (NO), process 1600 returns to block 1664 where there is an increase in the transition timing counts and process 1600 continues as discussed above” – shows that this determination occurs during the timer duration) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to check if a transition ready status is valid during timer countdown, as it ensures the inputs do not represent invalid data, and it is further beneficial to not make a decision on the vehicle transition on the basis of faulty data, but rather reset the time so as to only make this decision when it is assured that the data is valid



Regarding Claim 18, 
The combination of Oba, Desnoyer and Guo, as shown, discloses all of the limitations of Claim 17. The combination further discloses the following limitations,  
wherein the one or more computer devices are further configured to prevent transition from the first driving mode to the second driving mode or the third driving mode by starting a timer for the predetermined duration
and when it is determined that there is a missing engagement command for the first driving mode during the predetermined duration, to restart the timer.
	Oba discloses the computer device(s) configured to prevent transition (Paragraph [0364, Figure 1 and Figure 2, element 11). Desnoyer discloses the usage of a timer to inhibit transition (Paragraph [0033], “if the measured time reaches a predefined delay, generally very short, of the order of a second, the transition 150 is validated so that the confirmation by the human driver of transition to autonomous mode,”) and Guo discloses that the absence of an engagement command can restart the timer (Paragraph [0138],  “If it is determined that the autonomous driving mode transition ready status is not valid at decision block 1640 (NO), process 1600 returns to block 1664 where there is an increase in the transition timing counts and process 1600 continues as discussed above”)

Regarding Claim 19,
The combination of Oba and Desnoyer, as shown, discloses all of the limitations of Claim 12. Oba further discloses the following element, 
wherein the one or more computer devices 11  are further configured to prevent transition from the first driving mode to the second driving mode or the third driving mode  (Paragraph [0364], “… To return to the autonomous driving at the level 3 or 4, the vehicle control system 11 needs to have intentional input reflection means for reflecting a driver's request of return.” –  where vehicle control system 11 is constituted by vehicle control section 28, which itself includes switch control section 154, note Figures 1 and 2)
However, the combination does not explicitly disclose the following limitation in full, 
wherein the one or more computer devices are further configured to prevent transition from the first driving mode to the second driving mode or the third driving mode by determining whether there is an invalid message received during the predetermined duration 
	However, this is taught by the inclusion of Guo, which teaches that the approval of decision block 1640 is necessary to transition between vehicle modes that operates during a timer count-down (Paragraph [0136], “If it is determined that the autonomous driving mode transition ready status is valid at decision block 1640 (YES), process 1600 proceeds to block 1652 where the processor 340 sets the autonomous driving system mode transition is ready and informs the vehicle mode management system. After setting the autonomous driving system mode transition is ready and informing the vehicle mode management system at block 1652, process 1600 proceeds to block 1668 where the processor 340 sends instructions to switch to the autonomous driving mode” And Paragraph [0138],  “If it is determined that the autonomous driving mode transition ready status is not valid at decision block 1640 (NO), process 1600 returns to block 1664 where there is an increase in the transition timing counts and process 1600 continues as discussed above” – where the invalid message can be interpreted as the NO decision from block 1640 or the NO decision can be seen as the determined reception of invalid message. Further, the text shows that this determination occurs during the timer duration) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to check if a transition ready status is valid during timer countdown, as it ensures the inputs do not represent invalid data, and it is further beneficial to not make a decision on the vehicle transition on the basis of faulty data, but rather reset the time so as to only make this decision when it is assured that the data is valid. 
Regarding Claim 20,
The combination of Oba, Desnoyer and Guo, as shown, discloses all of the limitations of Claim 19. The combination further discloses the following limitations,  
wherein the one or more computer devices are further configured to prevent transition from the first driving mode to the second driving mode or the third driving mode by starting a timer for the predetermined duration,
 and when it is determined that there is an invalid message received during the predetermined duration, to restart the timer.
	Oba discloses the computer device(s) configured to prevent transition (Paragraph [0364, Figure 1 and Figure 2, element 11). Desnoyer discloses the usage of a timer to inhibit transition (Paragraph [0033], “if the measured time reaches a predefined delay, generally very short, of the order of a second, the transition 150 is validated so that the confirmation by the human driver of transition to autonomous mode,”) and Guo discloses that invalid message can restart the timer (Paragraph [0138],  “If it is determined that the autonomous driving mode transition ready status is not valid at decision block 1640 (NO), process 1600 returns to block 1664 where there is an increase in the transition timing counts and process 1600 continues as discussed above” - where the invalid message can be interpreted as the NO decision from block 1640 or the NO decision can be seen as the determined reception of invalid message. Further, the text shows that this determination occurs during the timer duration)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Odate (US 20160039428 A1) discloses an override system which allows a user pedal or wheel input to be a request to transition from automatic control to manual control. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666